MEMORANDUM**
Andrew C. Ryder appeals pro se from the district court’s judgment on the pleadings which dismissed his 42 U.S.C. § 1983 action seeking compensatory damages of $56 million from Nevada State Bank upon allegations that Bank employees erroneously levied on $306 in Ryder’s bank account in response to a levy from the Internal Revenue Service. Ryder also appeals from the district court’s imposition of sanctions. We affirm.
The district court properly granted judgment, because the Bank and its agents were required to honor the IRS’s levy in order to avoid liability imposed directly on them, including the principal amount due, costs, interest and penalties. 26 U.S.C. § 6332(a) (any person possessing property must surrender that property upon receipt of an IRS levy.) Section 6332(e) immunizes those who comply with the levy. Because the Bank acted in compliance with an IRS levy, it is statutorily immune from liability.
Ryder also appeals the district court’s imposition of sanctions of $500 under Federal Rule of Civil Procedure 11. We review for abuse of discretion. Buster v. Greisen, 104 F.3d 1186, 1189 (9th Cir. 1997). Rule 11 applies to pro se litigants, and we agree with the district court that a sanction is appropriate because Ryder brought this frivolous action against the Bank “for an improper purpose,” and faded to dismiss his claims after the Bank filed its Rule 11 motion for sanctions and despite notice from the Bank of its statutory immunity. See Warren v. Guelker, 29 F.3d 1386,1388 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.